Citation Nr: 1037378	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence sufficient to reopen the claim 
of entitlement to service connection for the residuals of a left 
lower extremity injury has been received and, if so, whether the 
claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran (appellant) had active service in the United States 
Army from June 1972 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, denied the appellant's claim of entitlement to service 
connection for a left ankle disorder.

The Board notes that when determining the scope of a claim, the 
Board must consider the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although VA does 
not maintain strict pleading requirements and allows for a 
sympathetic reading of claims, the sympathetic reading 
requirement does not obligate the Board to conduct an exercise in 
prognostication, but only requires that it consider all claims 
reasonably raised by the evidence.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-357 (1995).  

In this case, the Board notes that the Veteran's current claim 
for a left ankle fracture is based upon the same factual basis 
and symptoms as his original claim, which was denied, initially, 
in a February 1986 rating decision (torn ligament of the left 
leg), as evidenced by his July 2010 testimony that the claimed 
injury was diagnosed in service as "a fractured ankle with torn 
ligaments".  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously denied 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board also notes that, before reaching the merits of the 
Veteran's claim for service connection for the residuals of a 
left leg injury, the Board must first rule on the matter of the 
reopening of the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim to 
be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue on appeal is therefore as listed on the 
title page.

However, the RO did not treat the current claim for service 
connection for residuals of a left leg injury as one that had 
been previously denied.  Nonetheless, a comprehensive discussion 
of the question of new and material evidence must be undertaken 
in order to put the left leg injury issue in the proper legal 
posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO 
did not expressly analyze the left leg service connection issue 
in terms of the need for new and material evidence, the Board is 
required to initially determine whether the claimant would be 
prejudiced by the Board's considering sub-issues and arguments or 
applying statutes, regulations, or judicial analyses which may 
have not been considered by the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Veteran's claim is reopened in the 
decision below, the Board finds that the appellant would not be 
prejudiced by the Board's consideration of such sub-issues and 
additional regulations.

Finally, a review of the record indicates that the appellant, in 
his March 2009 substantive appeal, requested to appear before a 
Traveling Member of the Board of Veterans' Appeals (Board).  In 
April 2009, the appellant sent the RO a written waiver of his 
right to an "in person" Board hearing and gave his acceptance 
of a videoconference hearing.  In July 2010, that videoconference 
hearing was held with the Veteran located at the RO before the 
undersigned Acting Veterans Law Judge (located in Washington, 
DC).  A transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for the residuals 
of a left lower extremity injury is addressed in the REMAND 
portion of the decision below and that issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for the residuals of a left leg injury 
(torn ligaments) was denied in a February 1986 rating decision; 
notice was given to the appellant, and he did not appeal the 
denial.

2.  The evidence received since the February 1986 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary to 
substantiate the claim and, when considered together with the 
previous evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision that denied the appellant's 
claim of entitlement to service connection for left leg injury 
residuals (torn ligaments) is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Additional evidence submitted subsequent to the February 1986 
rating decision that denied the appellant's claim for service 
connection for left leg torn ligaments is new and material and 
serves to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs has a duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for the residuals of a 
left leg injury; the Board is granting in full the benefit 
(reopening of the claim) sought on appeal.  The issue of 
entitlement to service connection is being remanded.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist in relation to the reopening of the left leg injury 
residuals service connection claim, such error was harmless and 
will not be further discussed.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  
The appellant initially submitted the left leg claim in December 
1985.  In a February 1986 rating decision, the RO denied the 
claim, finding that the evidence did not demonstrate any left leg 
injury during service.  The evidence of record contains a 
February 1986 notice letter transmitting that decision to the 
Veteran.  However, he did not appeal the denial.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
February 1986 rating decision, in which service connection for a 
left leg disorder was finally disallowed on the merits, is final.  
38 C.F.R. § 20.1103.  This is so because the appellant did not 
appeal the rating decision within the time period allowed.  The 
left leg injury residuals claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156(a).  Therefore, the appellant's claim may be 
reopened only if new and material evidence has been secured or 
presented since the February 1986 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).  Thus, the Board will consider 
whether any of the evidence submitted since the February 1986 
rating decision constitutes new and material evidence.

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Service 
connection for torn ligaments of the left leg was denied in 
essence because the condition was not shown to exist in the 
service medical records or in the post-service records; any new 
and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its February 1986 
decision included such evidence as the appellant's DD Form 214, 
his service entrance and exit examination reports and his 
December 1985 application for benefits.  The evidence added to 
the record subsequent to the issuance of the February 1986 rating 
decision includes written statements from the appellant and his 
representative; the appellant's July 2010 Travel Board hearing 
testimony; private medical treatment records dated between 2001 
and 2002; third party statements; and a photo of the appellant in 
uniform on crutches with a cast on his left lower extremity.

The appellant's December 1985 VA Form 21-526 indicates that he 
was treated for torn ligaments in his left leg at the Fort Ord 
Army Hospital in 1972, and later, in 1973, in Frankfurt, Germany.  
The appellant underwent a service entrance examination in June 
1972; at that time no left lower extremity disorder was noted.  
The appellant underwent a service separation examination in 
December 1973.  Again, no left lower extremity disorder was 
noted.  No other service medical records have been included in 
the claims file.

The evidence added to the record since the February 1986 rating 
decision includes the Veteran's July 2010 videoconference hearing 
testimony.  The Veteran testified that he initially injured his 
ankle right at the start of basic training when he was pushed 
down stairs.  He said that he was taken to the hospital and put 
into a cast.  He further testified that this incident delayed his 
completion of boot camp.  The appellant also testified that he 
re-injured his ankle in August 1973, and that he was put into a 
cast at the Army Hospital in Frankfurt, Germany.  He said that 
the injury was diagnosed in service as a fractured ankle with 
torn ligaments.  He stated that his ankle was fragile and weak 
and that he would sometimes experiencing aching in the ankle such 
that he was unable to walk properly.

The Veteran has submitted a written statement containing 
information similar to that found in his testimony before the 
Board.  His mother and brother have affixed their signatures to 
that document attesting to their agreement with the statements 
made by the Veteran.  In addition, the Veteran has submitted a 
buddy statement from a man who was at Fort Ord in July 1972, and 
was aware that the appellant's completion of basic training had 
been delayed by injury.  Finally, the appellant has submitted a 
photo that he says shows himself in uniform in a cast on the left 
lower extremity and on crutches.

The Board notes that the appellant is competent to report that he 
had received a diagnosis of a fractured ankle with torn ligaments 
that delayed his completion of basic training, as well as the 
places where he served and the conditions under which he served.  
See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In addition, 
the appellant is competent to report that he has experienced 
problems with his left lower extremity since service.  Id.  As 
previously noted, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Thus, the claims file now contains evidence of an in-
service injury to the left lower extremity that has resulted in a 
current left ankle condition.  

In light of the fact that the appellant has produced a photograph 
indicating that his left lower extremity was casted in service, 
and in light of the fact that the appellant is currently 
experiencing problems with his left ankle, this additional 
evidence shows that the appellant has a left lower extremity 
disorder that may be related to his military service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board therefore finds that the evidence submitted subsequent 
to the February 1986 rating decision provides relevant 
information as to the question of whether the appellant incurred 
a left lower extremity disorder from an in-service injury.  The 
Board finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for a left lower extremity disorder claimed as an 
ankle fracture with torn ligaments.  With the claim having been 
reopened, the service connection claim is addressed in the REMAND 
section which follows.  

ORDER

The claim for service connection for the residuals of a left 
lower extremity injury, including an ankle fracture with torn 
ligaments, is reopened; to that extent only, the appeal is 
granted.

REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The Board recognizes that the RO up to the present has developed 
and adjudicated the claim with regard to the issue as a claim 
seeking service connection for a left ankle fracture.  While this 
appeal was pending, the Court held that the scope of a mental 
health disability claim includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, the reported symptoms, and any other pertinent information 
of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam).  In compliance with that holding, which was expanded to 
encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 
79, 85 (2009) (A claimant's identification of the benefit sought 
does not require any technical precision), the Board has 
recharacterized the left lower extremity issue as reflected on 
the first page of the present decision.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran has reported treatment in two different Army 
Hospitals.  However, the service treatment records for the 
Veteran in the claims file appear to be incomplete - for example, 
only the entry and exit examination reports are in the claims 
file.  There is no clear indication that the RO ever sought the 
originals of the appellant's inpatient service medical treatment 
records from the Fort Ord Hospital or from the Army Hospital in 
Frankfurt, Germany.  In addition, the appellant's service 
personnel records, which would reveal if and why he completed 
basic training on a delayed basis due to injury, have not been 
included in the evidence of record.  

VA is, therefore, on notice of records that may be probative of 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA 
has a responsibility to obtain records generated by Federal 
government entities that may have an impact on the adjudication 
of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in 
order to fulfill the duty to assist, all of the appellant's 
service treatment records (inpatient and outpatient) and complete 
service personnel records should be obtained and associated with 
the claims file.

In cases where a veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist a veteran in developing facts pertinent 
to his claim in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  As 
previously noted, there is no indication in the record that 
attempts were made to find the appellant's inpatient treatment 
records, or to find alternative medical records.

In addition, the evidence of record should contain the Veteran's 
most current VA and private treatment records reflecting 
orthopedic treatment of the left lower extremity.  On remand, 
those records should be obtained as associated with the claims 
file.

The appellant has not been afforded any VA examination in 
relation to his current claim.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran was treated with a cast and crutches related to the 
claimed left leg/ankle disorders while he was in service, which 
have continued to the present.  He has submitted third party 
statements, a photograph, written statements and testimony to 
that effect.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, the Board 
finds that the duty to assist in this case requires that a VA 
medical opinion should be obtained on remand.

Therefore, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159 and any other applicable legal 
precedent has been completed.  

2.  The AMC/RO should conduct a thorough 
search for the rest of the Veteran's service 
treatment records or alternative records for 
the Veteran through official channels such as 
the National Personnel Records Center (NPRC) 
or any other appropriate source.  In 
particular, the June/July 1972 Fort Ord 
Hospital records and the August/September 
1973 Frankfurt Army Hospital records should 
be sought.  The Veteran should be asked to 
submit any additional service medical records 
he has in his possession.  Any evidence 
obtained should be associated with the claims 
file.  If there are no such records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should take all appropriate 
steps to secure the Veteran's complete 
service personnel records or alternative 
records.  The AMC/RO should search, at NPRC 
or other sources, for the Veteran's service 
personnel records.  The Veteran should be 
asked to submit all service personnel records 
he has in his possession.  Any evidence 
obtained should be associated with the claims 
file.  If there are no records, documentation 
used in making that determination should be 
set forth in the claims file.
4.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all post-
service medical care providers (private, VA 
or other government) who have treated him for 
any of his claimed left lower extremity/ankle 
conditions.  After securing the necessary 
release(s), the AMC/RO should obtain all 
associated records not already of record.  To 
the extent an attempt to obtain any of these 
records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant and his representative 
should also be informed of the negative 
results and be given opportunity to secure 
the records.

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
schedule the Veteran for an appropriate 
examination to determine the nature, extent, 
onset date, and etiology of his claimed left 
lower extremity (ankle) pathology.  The 
claims file must be made available to and 
reviewed by the examiner.  Any studies, such 
as X-rays, deemed necessary should be 
performed.  

The examiner should consider the information 
in the claims file and the data obtained from 
the examination to provide an opinion as to 
the diagnosis and etiology of any claimed 
disorder (left ankle fracture with torn 
ligaments) found.  The examiner should offer 
an opinion as to whether the onset of any 
current disorder(s) is attributable to the 
appellant's active military service, as 
follows:

(a)  Is the Veteran currently diagnosed 
with any chronic left lower leg disorder?  
Does the Veteran have any residuals of a 
fractured left ankle or other pathology of 
the lower left leg, including ligament 
tear residuals?  The examiner should 
discuss the clinical significance of the 
appellant's various instances of treatment 
for relevant complaints during his active 
service from June 1972 to January 1974.

(b)  What is the likelihood, based on what 
is medically known about any such 
diagnosed disorder(s), that any of the 
Veteran's claimed pathology had its onset 
during his military service from June 1972 
to January 1974?

(c)  What is the likelihood, based on what 
is medically known about ankle pathology 
such as degenerative joint disease and 
torn ligaments, that any left lower leg 
complaints documented since service were 
symptoms of an in-service injury as 
opposed to some other pathology from an 
intervening injury?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.
If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's left lower leg 
(ankle) pathology.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).

6.  Upon receipt of the VA medical 
examination report, the AMC/RO should conduct 
a review to verify that all requested 
opinions have been offered.  If information 
is deemed lacking, the AMC/RO should refer 
the report to the VA examine for corrections 
or additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

7.  After all appropriate development has 
been completed, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the claim with consideration of 
all theories of service connection.  If the 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


